Case 18-13261-amc        Doc 59    Filed 09/12/19 Entered 09/12/19 17:47:53            Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 18-13261
Walter Johnson                        : Chapter 13
Yvette D. Johnson                     : Judge Ashely M. Chan
                                      : *******************
                            Debtor(s)
                                      :
Wells Fargo Bank, NA                  : Date and Time of Hearing
                             Movant, : Place of Hearing
       vs                             : October 8, 2019 at 11:00 a.m.
                                      :
Walter Johnson                        : U.S. Bankruptcy Court
Yvette D. Johnson                     : 900 Market Street, Courtroom #4
                                      : Philadelphia, PA, 19107
                                      :
William C. Miller
                         Respondents.

        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

       Wells Fargo Bank, NA has filed a Motion for Relief from Automatic Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before September 27, 2019, you
      or your attorney must do ALL of the following:

       A. File an answer explaining your position at:

                                Clerk, U.S. Bankruptcy Court
                                    U.S. Bankruptcy Court
                                       900 Market Street
                                   Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

       B. Mail a copy to the Creditor's attorney and the below listed:

United States Trustee
Office of the U.S. Trustee



18-016945_FXF
Case 18-13261-amc       Doc 59    Filed 09/12/19 Entered 09/12/19 17:47:53           Desc Main
                                  Document     Page 2 of 4


833 Chestnut Street, Suite 500
Philadelphia, PA 19107

William C. Miller
P.O. Box 1229
Philadelphia, PA 19105
ecfemails@ph13trustee.com

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Ashely M. Chan
      on October 8, 2019 at 11:00 a.m. in U.S. Bankruptcy Court, 900 Market Street,
      Courtroom #4, Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.

DATE: _September 12, 2019




18-016945_FXF
Case 18-13261-amc        Doc 59     Filed 09/12/19 Entered 09/12/19 17:47:53            Desc Main
                                    Document     Page 3 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 18-13261
Walter Johnson                        : Chapter 13
Yvette D. Johnson                     : Judge Ashely M. Chan
                                      : *******************
                            Debtor(s)
                                      :
Wells Fargo Bank, NA                  : Date and Time of Hearing
                             Movant, : Place of Hearing
       vs                             : October 8, 2019 at 11:00 a.m.
                                      :
Walter Johnson                        : U.S. Bankruptcy Court
Yvette D. Johnson                     : 900 Market Street, Courtroom #4
                                      : Philadelphia, PA, 19107
                                      :
William C. Miller
                         Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion for Relief from Automatic Stay was served on the

parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Walter Johnson and Yvette D. Johnson, Sadek and Cooper, 1315
   Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on September 12,
2019:

   Walter Johnson and Yvette D. Johnson, 2524 N. 29th Street, Philadelphia, PA 19132




18-016945_FXF
Case 18-13261-amc     Doc 59    Filed 09/12/19 Entered 09/12/19 17:47:53         Desc Main
                                Document     Page 4 of 4




  Walter Johnson and Yvette D. Johnson, 2524 North 29th Street, Philadelphia, PA 19132


DATE: September 12, 2019
                                                  /s/ Karina Velter
                                                 Karina Velter, Esquire (94781)
                                                 Adam B. Hall (323867)
                                                 Sarah E. Barngrover (323972)
                                                 Manley Deas Kochalski LLC
                                                 P.O. Box 165028
                                                 Columbus, OH 43216-5028
                                                 Telephone: 614-220-5611
                                                 Fax: 614-627-8181
                                                 Attorneys for Creditor
                                                 The case attorney for this file is Karina
                                                 Velter.
                                                 Contact email is kvelter@manleydeas.com




18-016945_FXF
